 Case 2:14-cv-03471-FMO-AS Document 150 Filed 05/03/19 Page 1 of 6 Page ID #:3620



     ZIMMERMAN REED, LLP
1    CHRISTOPHER P. RIDOUT (SBN: 143931)
       E-mail: christopher.ridout@zimmreed.com
2
     HANNAH B. FERNANDEZ (SBN: 294155)
3
       E-mail: hannah.fernandez@zimmreed.com
     2381 Rosecrans Ave., Suite 328
4
     Manhattan Beach, California 90245
     (877) 500-8780 - Telephone
5    (877) 500-8781 - Facsimile
6    MAHONEY LAW GROUP, APC
     KEVIN MAHONEY (SBN: 235367)
7      E-mail: kmahoney@mahoney-law.net
     ALINA B. MAZEIKA (303840)
8      E-mail: amazeika@mahoney-law.net
     249 E. Ocean Boulevard, Suite 814
9    Long Beach, California 90802
     (562) 590-5550 - Telephone
10   (562) 590-8400 - Facsimile
11   Attorneys for Plaintiff
12
                          UNITED STATES DISTRICT COURT
13
                        CENTRAL DISTRICT OF CALIFORNIA
14
     SHONNTEY MOODIE, individually and Case No.: CV 14-3471 FMO (ASx)
15   on behalf of all others similarly situated,
16                                               Assigned to Hon. Fernando M. Olguin
                                 Plaintiff,
17
            v.                                    DECLARATION OF KEVIN
18                                                MAHONEY IN SUPPORT OF
     MAXIM HEALTHCARE SERVICES,                   PLAINTIFF’S UNOPPOSED
19
     INC., a Maryland Corporation, E-             MOTION FOR AN AWARD OF
20   VERIFILE.COM, INC., a Georgia                CLASS REPRESENTATIVE
     Corporation,                                 INCENTIVE PAYMENT AND
21
                               Defendants.        ATTORNEYS’ FEES AND COSTS
22

23                                                Date:            August 22, 2019
                                                  Time:            10:00 AM
24
                                                  Courtroom:       6D
25

26                                                Date Action Filed: May 5, 2014
27

28

                                              1

     DECLARATION OF KEVIN MAHONEY IN SUPPORT OF PLAINTIFF’S MOTION FOR AN AWARD OF
     CLASS REPRESENTATIVE INCENTIVE PAYMENT AND ATTORNEYS’ FEES AND COSTS
 Case 2:14-cv-03471-FMO-AS Document 150 Filed 05/03/19 Page 2 of 6 Page ID #:3621




1                       DECLARATION OF KEVIN MAHONEY
2    I, Kevin Mahoney, declare:
3          1.     I am an attorney licensed to practice law in the State of California and
4    before this Court, I am the principal of Mahoney Law Group, APC, and co-counsel
5    of record for Plaintiff SHONNTEY MOODIE in the matter of Moodie v. Maxim
6    Healthcare Services, Case No.: CV 14-3471 FMO (ASx)
7          2.     I have personal knowledge of the facts set forth herein and if called
8    upon as a witness I could and would competently testify thereto.
9                    EXPERIENCE AS COUNSEL IN CLASS ACTIONS
10         3.     Since on or about 2007, I have assisted in the litigation and settlement
11   of several employment law class action matters to completion through the final
12   approval process. The class size of the matters ranged from approximately 1,200
13   to over 15,000. In the last twelve (12) months alone, I have settled no less than five
14   (5) employment class actions with settlement in the millions of dollars.
15         4.     In August of 2009, I voluntarily resigned from Rose, Klein & Marias
16   and co-cofounded Mahoney, Perry & Burrows, in Long Beach, California. The
17   firm (now the Mahoney Law Group, APC) currently serves as lead counsel and/or
18   co-counsel in numerous wage and hour class action litigation in the Los Angeles
19   Superior Court, Orange County Superior Court, United States District Court for the
20   Central District of California and the United State District court for The Northern
21   District of Ilinois. Some examples of cases where I served as lead and/or co-counsel
22   include: Denise Mays v Children’s Hospital of Los Angeles, Case No. BC477830;
23   Pulido v Front Porch Communities and Services, Case No. BC601175; Romo v
24   Durham School Services, L.P, Case No. 1:17-cv-1929; Valerie Brooks v Life Care
25   Centers of America, Inc. et al., Case No. SACV 12-00659-CJC(RNBx); Harvey
26   Holt, et al. v. Parsec, Inc., Case No. CV-9540-VBF; Erasmo Ochavo v Molina
27   Healthcare, Inc., Case No. BC591325; Curiel v Glendora Grand, Inc., Case No.
28   BC618831, Dorothy Berry v. Brierwood Terrace Convalescent Hospital, et al.,
                                               2

     DECLARATION OF KEVIN MAHONEY IN SUPPORT OF PLAINTIFF’S MOTION FOR AN AWARD OF
     CLASS REPRESENTATIVE INCENTIVE PAYMENT AND ATTORNEYS’ FEES AND COSTS
 Case 2:14-cv-03471-FMO-AS Document 150 Filed 05/03/19 Page 3 of 6 Page ID #:3622




1    Case No. BC437781; Dante Booker v The Goodyear Tire and Rubber Company,
2    Case No. BC498399; Manuel Diaz v Excel Sheet Metal, Inc., Case No. BC504033;
3    Fernando Albiar, et al. v. Spectrum Athletics-Canoga Park, et al. Case No.
4    BC413860; Gerardo Ortega, et al. v. CR & R Inc., Case No. BC414434; William
5    Davis v Pacific Hospital of Long Beach, et al. Case No. BC488542; Kurt Casadine
6    v Maxim Healthcare Services, Inc., Case No. CV 12-10078-DMG (CWx); Deborah
7    Cabanillas v Lakewood Park Manor Healthcare, Inc. et al. Case No. BC443859
8    Daniel Branch v. Indiana Plumbing Supply, Co. Inc. et al., Case No. BC425627;
9    Butch Calvo v. Providence Health Systems-Southern California, et al. Case No.
10   BC419843; John De La Torre Cri-Help, Inc., Case No. BC508430; Esmerelda
11   Fernandez, et al v Teva Parenteral Medicines, Inc., Case No. 30-2010-00412849-
12   CU-OE-CXC; Kimya Oliver, et al. v. College Health Enterprise, et al. Case No.
13   BC406481; Audi Velazquez v. New Vista Health Services, Inc., Case No. BC
14   424797; Rick Wilcox, et al. v. Presbyterian Intercommunity Hospital, et al., Case
15   No. BC 424796; Gardner v. Longwood Management Corp., Case Nos. BC377127;
16   and Davis v. Vital Care, Inc., Case No. BC385484; Raenan Guadez, et al v Sega
17   Gameworks, LLC, Case No. CIVRS1105099; Erica Teyuca v Pacific Alliance
18   Medical Center, Inc., Case No. BC459422; Yessenia Martinez v Fresh & Easy
19   Neighborhood Market, Inc., Case No. CIVRS1104607; and Maria Zimmerman v.
20   Quality Children’s Services, Case No. BC472001.
21         5.     I believe that the requested collective attorneys’ fee in this case for all
22   Plaintiffs’ counsel is fair and reasonable.
23         6.     Class Counsel are experienced and qualified to evaluate Class claims
24   and the viability of defenses. The recovery for each Class Member in the present is
25   fair and reasonable based on all factors.
26         7.     I believe the requested attorneys’ fee award for the work of all
27   Plaintiff’s counsel is fair and reasonable. My law office currently has a total of 252
28   hours expended to date. All hours were reasonable and necessary and related to this
                                                 3

     DECLARATION OF KEVIN MAHONEY IN SUPPORT OF PLAINTIFF’S MOTION FOR AN AWARD OF
     CLASS REPRESENTATIVE INCENTIVE PAYMENT AND ATTORNEYS’ FEES AND COSTS
 Case 2:14-cv-03471-FMO-AS Document 150 Filed 05/03/19 Page 4 of 6 Page ID #:3623




1    litigation.
2           8.       My current standard hourly rate is $750.00, and associate attorney
3    rates range from $350.00 per hour to the most senior associate at $750.00 per hour.
4    My paralegal’s hourly rate ranges from $150.00 through $200.00. I believe the rates
5    charged are commensurate with hourly rates charged by attorneys handling class
6    actions in California and this District.
7           9.       I am the founding partner in my firm which currently employs 14
8    fulltime attorneys, handling employment, consumer and personal injury matters.
9           10.      Mahoney Law Group has two thousand ninety-two dollars and ninety-
10   three cents in costs ($2,092.93) on this case. These costs are related to the litigation
11   of this case.
12          11.      Please note that our office recently transitioned to a new case
13   management system, and we are currently in the process of auditing our files to
14   ensure the accuracy of the above numbers. I will amend my declaration to reflect
15   any changes.
16          I declare under penalty of perjury under the laws of the State of California
17   that the foregoing is true and correct. Dated this 3 day of May, 2019, at Long Beach,
18   California.
19

20

21
                                                    Kevin Mahoney
22

23

24

25

26

27

28

                                                4

     DECLARATION OF KEVIN MAHONEY IN SUPPORT OF PLAINTIFF’S MOTION FOR AN AWARD OF
     CLASS REPRESENTATIVE INCENTIVE PAYMENT AND ATTORNEYS’ FEES AND COSTS
 Case 2:14-cv-03471-FMO-AS Document 150 Filed 05/03/19 Page 5 of 6 Page ID #:3624




1
                                PROOF OF SERVICE
                           Code of Civ. Proc. § 1013a, subd. (3)
2

3               STATE OF CALIFORNIA, COUNTY OF RIVERSIDE
4
           I am employed in the County of Los Angeles, State of California. I am over
5    the age of eighteen (18) and not a party to the within entitled action. My place of
6
     business is 249 East Ocean Boulevard, Suite 814, Long Beach, CA 90802.

7           On December 24, 2018, I served the foregoing document described as:
8    DECLARATION OF KEVIN MAHONEY IN SUPPORT OF PLAINTIFF’S
     MOTION FOR FINAL APPROVAL OF CLASS ACTION SETTLMENT, on
9
     the interested parties in this action, addressed as follows:
10

11
                    John Egley                     Attorney for Defendant Big O. Tires
                   Call & Jensen                   Tel.: (949) 717-3000
12        610 Newport Center Dr. Ste 700           Fax: (949) 717-3100
13          Newport Beach, CA 92660                Email: jegley@calljensen.com
          Kevin T. Barnes, Esq. (#138477)         Attorneys for Plaintiff Paul Quintana
14
           Gregg Lander, Esq. (#194018)                      and Johnny Garcia
15        LAW OFFICES OF KEVIN T.                  Tel.: (323) 549-9100
16
                     BARNES                        Fax: (323) 549-0101
        5670 Wilshire Boulevard, Suite 1460        Email: Barnes@kbarnes.com
17         Los Angeles, CA 90036-5664
18       Ross E. Shanberg, Esq. (#179842)         Attorneys for Plaintiffs Brian Goegan
         Shane C. Stafford, Esq. (#216151)                  and Charles Graves
19
       SHANBERG, STAFFORD & BARTZ                  Tel.:(949) 622-5444
20                      LLP                        Fax: (949) 622-5448
21
       19200 Von Karman Avenue, Suite 400          Email: RShanberg@ssbfirm.com
              Irvine, CA 92612-8512
22

23              By electronic service: Based on a court order, I caused the document(s)
     to be sent to the persons at the electronic service addresses listed above by
24
     transmission through FILE & SERVE XPRESS.
25

26
               State: I declare under penalty of perjury under the laws of the State of
     California that the foregoing is true and correct.
27

28         Executed on December 24, 2018, at Long Beach, California.
                                              5

     DECLARATION OF KEVIN MAHONEY IN SUPPORT OF PLAINTIFF’S MOTION FOR AN AWARD OF
     CLASS REPRESENTATIVE INCENTIVE PAYMENT AND ATTORNEYS’ FEES AND COSTS
 Case 2:14-cv-03471-FMO-AS Document 150 Filed 05/03/19 Page 6 of 6 Page ID #:3625




1

2                                                 ______________________________
3                                                 __
                                                  Stephanie Box
4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              6

     DECLARATION OF KEVIN MAHONEY IN SUPPORT OF PLAINTIFF’S MOTION FOR AN AWARD OF
     CLASS REPRESENTATIVE INCENTIVE PAYMENT AND ATTORNEYS’ FEES AND COSTS
